                                                                     JS-6
1
2
                                                                    10/12/2018
3
                                                                        CW
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   MARK FLOYD SMITH,                       Case No. 5:18-cv-00178-MAA
12                      Plaintiff,
13          v.                               JUDGMENT
14   NANCY A. BERRYHILL, Acting
15   Commissioner of Social Security,

16                      Defendant.
17
18         In accordance with the Order Reversing Decision of the Commissioner and
19   Remanding for Further Administrative Proceedings filed herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Acting Commissioner of
21   Social Security is reversed and this matter is remanded for further administrative
22   proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
23
24   DATED: October 12, 2018
25
26                                   _______________________________________
                                     MARIA A. AUDERO
27                                   UNITED STATES MAGISTRATE JUDGE
28
